DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The applicant's amendment received on 09/29/2022 in which claims 1-4, 7, 8, and 13 are (AMENDED), has been fully considered and entered.

Response to Arguments
3.	Applicant's arguments filed 09/29/2022 have been fully considered but they are not persuasive. 

The applicant(s) asserts with arguments (on pages 6-11) that neither Nalci nor Hasse taken alone or combination fails to teach or suggest the features of “wherein deriving the modified transform coefficients comprises: checking whether a non-zero transform coefficient is present in a region other than a DC position of the current block; parsing an LFNST index based on a result of the checking, for the current block being not divided into a plurality of sub-partition blocks; and deriving the modified transform coefficients based on the LFNST index and an LFNST matrix, wherein based on the current block being divided into the plurality of sub-partition blocks, the LF NST index is parsed without considering the result of the checking” as specified in amended independent claim 1 and similarly recited in amended independent claims 7 and 13. However, the examiner respectfully disagrees. The examiner first notes that although Nalci already discloses an image decoding (see fig. 15) and encoding method (see fig. 14) performed by a decoding (see fig. 9 unit 300) and encoding apparatus (see fig. 8 unit 200) and a transmission method of data for an image (see fig. 1 and/or fig. 8 and/or fig. 9, paragraphs [0044] and [0047]) the methods comprising: wherein deriving the modified transform coefficients (see paragraph [0096] and [0157]) comprises: parsing an LFNST index (see paragraph [0220]), for the current block being not divided in a plurality of sub-partition blocks (see fig. 5 unit 150); and deriving the modified transform coefficients (see paragraph [0096] and [0157]) based on the LFNST index (see paragraph [0116]) and an LFNST matrix (see paragraph [0221]), wherein based on the current block being divided into a plurality of sub-partition blocks (see paragraphs [0057] and [0103]), the LFNST index is parsed without considering the result of the checking (see paragraph [0220]), Nalci fails to explicitly disclose such that wherein deriving modified transform coefficients comprises: checking whether a non-zero transform coefficient is present in a region other than a DC position of the current block as specified in the amended independent claims 1, 7, and 13. On the other hand, the examiner merely introduced  HAASE to teach the well-known concept such that wherein deriving modified transform coefficients (see paragraphs [0045] and [0269]) comprises:  checking whether a non-zero transform coefficient is present in a region (see fig. 5 unit 91 or unit 98) other than a DC position (see fig. 5 unit 104, paragraph [0104], e.g. “upper left DC coefficient 104 position”) of the current block (see fig. 5 unit 92).

Accordingly, the examiner respectfully maintains the rejections and applicability of the prior art used.  Rejections of claims 1-13 are sustained for the reasons set forth above. 


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nalci et al. (“Nalci”) (US Pub. No.: 2020/0396487 A1) in view of HAASE et al. (“HAASE”) (US Pub. No.: 2021/0029360 A1).

In regards to claims [1] and [7], Nalci discloses an image decoding (see fig. 15) and encoding method (see fig. 14) performed by a decoding (see fig. 9 unit 300) and encoding apparatus (see fig. 8 unit 200), the methods comprising: obtaining residual information (see paragraph [0071], e.g. “residual information”) from a bitstream (see paragraph [0071]); deriving transform coefficients for a current block (see abstract, paragraphs [0074-0075]) based on the residual information (see paragraph [0071]) and a primary transform (see fig. 8 unit 206, paragraph [0154]) for residual samples of the current block (see paragraphs [0149] and [0223]); deriving modified transform coefficients (see paragraph [0096] and [0157]) from the transform coefficients (see paragraph [0157]) based on an low-frequency non-separable transform (LFNST) matrix for an LFNST (see paragraph [0221]); configuring image information (see fig. 8) so that an LFNST index (see paragraph [0116]) related to the LFNST matrix (see paragraph [0221]) is signaled (see paragraph [0116], e.g. “a video encoder signals an lfnst_idx syntax element”); encoding (see fig. 8 unit 200) residual information (see fig. 8 unit 204, paragraph [0061]) related to the modified transform coefficients (see paragraph [0096] and [0157]) and the LFNST index (see paragraph [0116]); wherein, based on the current block being divided into a plurality of sub-partition blocks (see paragraphs [0057] and [0103]), the image information (see fig. 8) is configured so that the LFNST index is signaled without considering of whether the transform coefficient is present in the region other than the DC position of the current block (see paragraph [0116]); deriving modified transform coefficients (see paragraph [0096] and [0157]) by applying a low-frequency non-separable transform (LFNST) to the transform coefficients (see paragraph [0032]); deriving residual samples for the current block (see paragraphs [0149] and [0223]) based on an inverse primary transform (see fig. 9 unit 308) on the modified transform coefficients (see paragraph [0096] and [0157]); and generating a reconstructed picture (see paragraph [0177]) based on the residual samples (see paragraphs [0149] and [0223]), wherein deriving the modified transform coefficients (see paragraph [0096] and [0157]) comprises: parsing an LFNST index (see paragraph [0220]), for the current block being not divided in a plurality of sub-partition blocks (see fig. 5 unit 150); and deriving the modified transform coefficients (see paragraph [0096] and [0157]) based on the LFNST index (see paragraph [0116]) and an LFNST matrix (see paragraph [0221]), wherein based on the current block being divided into a plurality of sub-partition blocks (see paragraphs [0057] and [0103]), the LFNST index is parsed without considering the result of the checking (see paragraph [0220]).
Yet, Nalci fails to explicitly disclose such that wherein deriving modified transform coefficients comprises: checking whether a non-zero transform coefficient is present in a region other than a DC position of the current block as specified in the amended claim.
However, HAASE teaches the well-known concept such that wherein deriving modified transform coefficients (see paragraphs [0045] and [0269]) comprises:  checking whether a non-zero transform coefficient is present in a region (see fig. 5 unit 91 or unit 98) other than a DC position (see fig. 5 unit 104, paragraph [0104], e.g. “upper left DC coefficient 104 position”) of the current block (see fig. 5 unit 92).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed teachings of Nalci above by incorporating the proposed teachings of HAASE above to perform such a modification to provide an image decoding and encoding method performed by a decoding and encoding apparatus that is capable of implementing wherein deriving modified transform coefficients comprises: checking whether a non-zero transform coefficient is present in a region other than a DC position of the current block as well as to the solve the problem in a case where there exists a necessity to adapt the context management complexity to the actual needs at taught by HAASE et al. (see HAASEs, paragraph [0041-0042]), thus improving video compression efficiency.


	As per claim [2], most of the limitations have been noted in the above rejection of claim 1. In addition, Nalci discloses the image decoding method of claim 1 (see the above rejection of claim 1), wherein based on the current block being not divided into the plurality of sub-partition blocks (see paragraph [0203]), the LFNST index is parsed (see paragraph [0220]).
	Yet, Nalci fails to explicitly disclose the non-zero transform coefficient is present in a region other than the DC position as claimed. 
	However, HAASE teaches the well-known concept of the non-zero transform coefficient is present in a region (see fig. 5 unit 91 or unit 98) other than the DC position (see fig. 5 unit 104, paragraph [0104], e.g. “upper left DC coefficient 104 position”). Same motivation as to claim 1 applies here. 

As per claim [3], most of the limitations have been noted in the above rejection of claim 1.  In addition, Nalci discloses the image decoding method of claim 1 (see the above rejection of claim 1), the LFNST index is parsed (see paragraph [0220]). 
Yet, Nalci fails to explicitly disclose wherein the deriving the modified transform coefficients further comprises: determining whether the non-zero transform coefficient is present in a second region a top-left of the current block, wherein based on the non-zero transform coefficient being not present in the second region as specified in the amended claim. 
However, Haase teaches wherein the deriving the modified transform coefficients further comprises: determining whether the non-zero transform coefficient is present in a second region (see fig. 5 unit 91) other than a first region at a top-left (see fig. 5 unit 104) of the current block (see fig. 5 unit 92), wherein based on the non-zero transform coefficient (see fig. 5 unit 91) being not present in the second region (see fig. 5 unit 98). Same motivation as to claim 1 applies here. 


As per claim [4], most of the limitations have been noted in the above rejection of claim 1.  In addition, Nalci discloses the image decoding method of claim 3 (see the above rejection of claim 3), wherein the LFNST index is parsed (see paragraph [0220]).
Yet, Nalci fails to explicitly disclose wherein based on the non-zero transform coefficient being not present in all of second regions of the plurality of sub-partition blocks as specified in the amended claim. 
However, Haase teaches wherein based on the non-zero transform coefficient (see fig. 5 unit 91) being not present in all of second regions of the plurality of sub-partition blocks (see fig. 5 units 94 and 100). Same motivation as to claim 1 applies here. 

As per claim [5], most of the limitations have been noted in the above rejection of claim 1.  In addition, Nalci discloses the image decoding method of claim 1 (see the above rejection of claim 3), wherein the current block is a coding block (see paragraph [0064]), and wherein based on a width and a height of each sub-partition block being each greater than or equal to 4 (see paragraphs [0103-0104]), the LFNST index for the current block (see paragraph [0220]) is applied to the plurality of sub- partition blocks (see paragraphs [0103-0104]).

	As per claim [6], most of the limitations have been noted in the above rejection of claim 1.  In addition, Nalci discloses the image decoding method of claim 3 (see the above rejection of claim 3), wherein based on a sub-partition block being a 4x4 block or a 8x8 block (see paragraphs [0103-0104]), the LFNST is applied to up to an 8th transform coefficient in a scan direction from a top-left position of the sub-partition block (see paragraphs [0103-0104]).	

As per claim [8], most of the limitations have been noted in the above rejection of claim 7.  In addition, Nalci discloses the image encoding method of claim 7 (see the above rejection of claim 7), wherein based on the current block being not divided into the plurality of sub-partition blocks (see paragraph [0203]), the LFNST index is encoded (see paragraph [0116]).
Yet, Nalci fails to explicitly disclose the non-zero transform coefficient being present in the region other than the DC position of the current block as claimed. 
	However, HAASE teaches the well-known concept of the non-zero transform coefficient being present in the region (see fig. 5 unit 91 or unit 98) other than the DC position (see fig. 5 unit 104) of the current block (see fig. 5 unit 92, paragraph [0126]). Same motivation as to claim 1 applies here. 


	As per claim [9], most of the limitations have been noted in the above rejection of claim 7.  In addition, Nalci discloses the image encoding method of claim 7 (see the above rejection of claim 7), wherein the modified transform coefficients (see paragraph [0096] and [0157]) are derived based on transform coefficients in a first region (see fig. 4, e.g. “LFNST coefficients”) at a top-left (see fig. 4 unit 140) of the current block (see fig. 4 unit 142) and the LFNST matrix (see paragraph [0221]), and wherein the image encoding method  (see fig. 14) further comprises: zeroing out a second region (see fig. 4, e.g. “zero-out coefficients”) of the current block (see fig. 4 unit 142) in which the modified transform coefficients are not present (see fig. 4), wherein based on the zeroing out being performed (see fig. 4, e.g. “zero-out coefficients”), the image information is configured (see fig. 8) so that the LFNST index is signaled (see paragraph [0116).

	As per claim [10], most of the limitations have been noted in the above rejection of claim 7.  In addition, Nalci discloses the image encoding method of claim 9 (see the above rejection of claim 9), wherein based on the zeroing out being performed (see paragraph [0087]) on all of the plurality of sub- partition blocks (see paragraphs [0103-0104]), the image information is configured (see fig. 8) so that the LFNST index is signaled (see paragraph [0116).

As per claim [11], most of the limitations have been noted in the above rejection of claim 7.  In addition, Nalci discloses the image encoding method of claim 7 (see the above rejection of claim 7), wherein the current block is a coding block (see paragraph [0064]), and wherein based on a width and a height of each sub-partition block being each greater than or equal to 4 (see paragraphs [0103-0104]), the image information is configured (see fig. 8) so that the LFNST matrix for the current block (see paragraph [0221]) is applied to the plurality of sub-partition blocks (see paragraphs [0103-0104]).


	As per claim [12], most of the limitations have been noted in the above rejection of claim 1.  In addition, Nalci discloses the image encoding method of claim 7 (see the above rejection of claim 7), wherein based on a sub-partition block being a 4x4 block or a 8x8 block (see paragraphs [0103-0104]), eight modified transform coefficients are derived (see paragraph [0103] and [0157]).


	In regards to claim [13], Nalci discloses a transmission method of data for an image (see fig. 1 and/or fig. 8 and/or fig. 9, paragraphs [0044] and [0047]), the method (see fig. 1 and/or fig. 8 and/or fig. 9) comprising: obtaining (see fig. 9 unit 300 or unit 320) a bitstream for the image (see fig. 9, e.g. “incoming encoded video bitstream”), wherein the bitstream is generated (see fig. 8, e.g. “output encoded video bitstream”) based on deriving transform coefficients for a current block (see abstract, paragraphs [0074-0075]) based on a primary transform (see fig. 8 unit 206, paragraph [0154]) for residual samples of the current block (see paragraphs [0149] and [0223]), deriving modified transform coefficients  (see paragraph [0096] and [0157]) from the transform coefficients (see paragraph [0157]) based on a low-frequency non-separable transform (LFNST) matrix for an LFNST (see paragraph [0221]), configuring image information (see fig. 8) so that an LFNST index (see paragraph [0116]) related to the LFNST matrix (see paragraph [0221]) is signaled (see paragraph [0116], e.g. “a video encoder signals an lfnst_idx syntax element”) for the current block being not divided in a plurality of sub-partition blocks (see fig. 5 unit 150), and encoding residual information (see fig. 8 unit 200) related to the modified transform coefficients (see paragraph [0096] and [0157]) and the LFNST index (see paragraph [0116]); and transmitting the data (see fig. 9) comprising the bitstream (see fig. 9, e.g. “encoded video bitstream”), wherein, based on the current block being divided into a plurality of sub-partition blocks (see paragraphs [0057] and [0103]), the image information is configured (see fig. 8) so that the LFNST index is signaled without considering of whether the transform coefficient is present in the region other than the DC position of the current block (see paragraph [0116]). 
Yet, Nalci fails to explicitly disclose a non-zero transform coefficient is present in a region other than a DC position of the current block as specified in the amended claim.
However, HAASE teaches the well-known concept of a non-zero transform coefficient is present in a region (see fig. 5 unit 91 or unit 98) other than a DC position (see fig. 5 unit 104, paragraph [0104], e.g. “upper left DC coefficient 104 position”) of the current block (see fig. 5 unit 92).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed teachings of Nalci above by incorporating the proposed teachings of HAASE above to perform such a modification to provide an image decoding and encoding method performed by a decoding and encoding apparatus that is capable of implementing a non-zero transform coefficient is present in a region other than a DC position of the current block as well as to the solve the problem in a case where there exists a necessity to adapt the context management complexity to the actual needs at taught by HAASE et al. (see HAASEs, paragraph [0041-0042]), thus improving video compression efficiency.



Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Zhao et al. (US Pub. No.: 2020/0389666 A1) discloses method and apparatus for video coding. 

	Chiang et al. (US Patent No.: 10,855,997 B2) discloses secondary transform kernel size selection.


7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Carter whose telephone number is (571)270-1220. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.B.C/Examiner, Art Unit 2485   

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485    
October 13, 2022